DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 12/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-3, 5-7, and 9-11 are allowed.
		Claims 4, 8 and 12-18 has been cancelled by the applicant. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Yang (US PG-Pub 2017/0178802 A1) was the closest prior art of record, Yang discloses a coil assembly includes a coil part including stamped coils, and a connection substrate having one end thereof disposed inside the coil part and the other end disposed outside the coil part, wherein one end of each of the stamped coils is connected to a first surface of the connection substrate and the other end connected to a second surface of the connection substrate, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless charging coil, comprising: a first coil layer; a second coil layer stacked in parallel on a surface of the first coil layer to form a coil stacked structure, and a width of the first coil layer is greater than a width of the second coil layer; 

a signal guiding member electrically connected to the first coil layer and the second coil layer; 
wherein currents of a power source are evenly distributed to the first coil layer and the second coil layer to reduce a skin effect when the wireless charging coil is electrically connected to the power source through the signal guiding member, 
in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2,3,5-7,9-11, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 12/14/2021 regarding claims 1-3, 5-7, and 9-11 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Feng et al (US 2017/0358955 A1) discloses the assembly has a substrate including a through hole, and a first part of a wire of the coil assembly wound on a first surface of the substrate. A second part of the wire is extended onto a second surface of the substrate through one of through holes of the substrate and wound on the second surface of the substrate, where locations of windings on the first surface of the substrate and locations of the windings on the second surface of the substrate are overlapped by each other up and down. A winding of the coil is wound on the first surface of the substrate, however does not discloses the particular structure arrangement and details for the claimed invention.
	Chang et al (US 2017/0201114 A1) discloses a substrate that has an insulating substrate with a first surface and a second surface. A first wiring portion is placed on the first surface. The first wiring portion has first spiral patterns and a section in which opposing ends of first spiral patterns are placed parallel to each other. A second wiring 
	Park et al (US 2015/0076919 A1) discloses a coil type unit for wireless power transmission, a wireless power transmission device, an electronic device, and a manufacturing method of a coil type unit for wireless power transmission, however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836